Citation Nr: 1638668	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to May 14, 2013, and greater than 30 percent from July 1, 2014, for the service-connected left knee disability (excluding the period of temporary 100 percent disability evaluation from May 14, 2013 to July 1, 2014).

2.  Entitlement to a disability rating greater than 10 percent prior to October 22, 2010, and greater than 20 percent from October 22, 2010 for degenerative joint disease of the lumbosacral spine (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1980 to June 1986, and from February 2003 to January 2004. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered. 

A request for a total rating due to service-connected disability (TDIU), when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran's left knee disability and lumbar spine disability on appeal impact his ability to work.  See June 2014 VA examination and October 2010 VA examination.  However, per the June 2014 VA examination, the Veteran is still employed as a correctional officer.  See also November 2009 VA examination (Veteran reported that he is employed as correctional officer).  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities on appeal, a TDIU has not been raised by the record and is not before the Board at this time.  

The issue of entitlement to a disability rating greater than 10 percent prior to October 22, 2010, and greater than 20 percent from October 22, 2010 for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to May 14, 2013, the left knee disability was manifested by pain, pain on motion, stiffness, weakness, flare-ups that affect physical activities such as standing and walking, instability of station, limitation of motion on flexion of at worst 120 degrees, and arthritis shown by x-ray findings; but limitation of extension, ankylosis, recurrent subluxation, and lateral instability are not shown. 

2.  From July 1, 2014, the left knee disability is post total knee replacement and is manifested by pain on weight bearing and with repetitive use, limitation of motion on flexion of at worst 30 degrees when considering pain on motion with repetitive use, and arthritis shown by x-ray findings; but limitation of extension, ankylosis, recurrent subluxation, lateral instability, and chronic residuals consisting of severe painful motion or weakness in the affected extremity are not shown. 


CONCLUSIONS OF LAW

1.  Prior to May 14, 2013, the criteria for a disability rating greater than 10 percent for the left knee disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260, 5261, 5262 (2015).

2.  From July 1, 2014, the criteria for a disability rating greater than 30 percent for the left knee disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5258, 5259, 5261, 5262 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In March 2014, the Board remanded the case and directed the AOJ to contact the Veteran to request information regarding outstanding treatment from the Manhattan's Physician group, and the AOJ did so by letter in April 2014.  To this date, the Veteran has not responded by identifying or authorizing the release of any relevant outstanding private treatment providers, to include those from Manhattan's Physician Group.  No further action was required by VA as to these records.  The Board also directed the AOJ to obtain updated VA treatment records after July 2011, and the AOJ determined that such records did not exist.  The Board also directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his left knee disability.  The Veteran was afforded such a VA examination in June 2014, and the examiner provided the requested information.  The claim was readjudicated in an October 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication notice by letter in October 2009, in which the Veteran was notified of the evidence necessary to support the claims for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letters also discussed how VA determines the effective date and disability rating.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations in October 2009, October 2010, and June 2014.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's left knee manifestations such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other evidence of record are adequate for rating purposes.  

The Board acknowledges that the Veteran contends in his September 2010 Form 9 that he was "not examined at all" during his October 2009 VA examination and therefore essentially argues that this examination was inadequate.  However, the October 2009 VA examination report shows that the Veteran was afforded a physical examination that produced findings sufficient upon which to rate the left knee disability.  For example, the October 2009 VA examiner noted the Veteran's range of motion of the left knee as well as the presence of swelling on examination.  The October 2009 VA examiner also noted that there was guarding and patellar tenderness on examination.  Therefore, the Veteran's contention that he was "not examined at all" during the October 2009 VA examination is without merit because it is inconsistent with the evidence of record showing contemporaneous findings on examination, and the October 2009 VA examination is not rendered inadequate. 

The Board also acknowledges that the Veteran contends in his September 2010 Form 9 that he was not afforded the opportunity, to include on the October 2009 VA examination, to show how his physical disabilities are affecting him on a daily basis.  However, the Veteran declined a hearing before the Board to provide testimony as to how his physical disabilities affect him on a daily basis.  Further, the October 2009 VA examination reported noted the Veteran's own reports as to how his left knee disability affects him on a daily basis, to include his use of a left knee brace, his inability to chase perps on the job, and functional limitations with standing and walking.  Thus, the October 2009 VA examination is not rendered inadequate.  

The Board also acknowledges that the Veteran's representative contended in an August 2012 Pre-Certification Review that the VA examinations conducted in October 2010 do not accurately portray the Veteran's disability picture because the examination is too old evaluate the state of the Veteran's condition and that the VA examiner did not review the Veteran's claims file.  The Veteran's representative noted that the rating specialist is required to interpret the reports of the examination in light of the Veteran's medical history.  For these reasons, he argues that the October 2010 VA examination is inadequate.  However, the rating specialist is the Board, and not the medical examiner, and the Board has interpreted the October 2010 VA examination in light of the Veteran's medical history.  Further, the October 2010 VA examination provided contemporaneous findings regarding the Veteran's left knee manifestations at that time and provide sufficient detail, when considered in conjunction with the remaining evidence of record, to render an informed decision as to the Veteran's left knee evaluation during that time in the appeal period.  The Board notes that thereafter the Veteran was afforded a VA examination in June 2014 to determine the severity of the left knee disability.  For these reasons, the Veteran's representative's arguments do not render the October 2010 VA examination adequate.  

The Board acknowledges that there may be outstanding private treatment records from Manhattan's Physician Group.  However, as noted above, VA requested the Veteran to authorize the release of these records in an April 2014 letter.  To this date, the Veteran has not responded by identifying or authorizing the release of any relevant outstanding private treatment providers, to include those from Manhattan's Physician Group.  The Board also notes that the June 2014 VA examiner noted that the Veteran's last surgery for the left knee was related to a worker's compensation injury; therefore, there may be outstanding private treatment records that relate to the Veteran's claim for worker's compensation for the left knee.  However, the VA examiner noted that the Veteran was not completely forthcoming about the information pertaining to his worker's compensation injury.  Again, the Veteran did not identify any such records in response to the April 2014 letter.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain any outstanding relevant private records.  No additional actions were available or required of the VA.  


Rating Principles

The Veteran contends that the ratings that are assigned during the appeal period for his left knee disability do not accurately reflect the severity of his disabilities.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  


Left Knee Disability

The Veteran's left knee disability was evaluated as 10 percent disabling prior to May 14, 2013 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024-5260.  The Veteran's left knee disability is currently evaluated at 30 percent disabling from July 1, 2014 under 38 C.F.R. § 4.71a, DC 5055 (knee replacement).  The Veteran is assigned a 100 percent rating from May 14, 2013 to July 1, 2013.  Application of these diagnostic code is proper, as they contemplates the Veteran's left knee symptoms such as limited motion and the left knee diagnoses shown during the respective periods on appeal.  The Veteran argues that these evaluations do not accurately depict the severity of his disability. 

Under DC 5024, the Veteran's left knee disability will be rated on limitation of motion of affected parts, as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In this case, left knee arthritis is established by x-ray studies throughout the appeal period.  See e.g., October 2009 and June 2014 VA examinations (confirming arthritis by x-ray finding).  Further, the Veteran has reported pain during the appeal period, and there is objective evidence of limited motion during the entire appeal period.  See e.g., April 2011 private treatment note from Manhattan's Physician Group; June 2014 VA examination.  The Veteran is competent to report his symptoms, and the Board finds that these reports as to symptoms are credible.  Thus, in this case, the evaluation of the Veteran's left knee arthritis depends on the extent of functional impairment of the left knee's motion.  

DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  

The Board acknowledges the Veteran has worn a left knee brace, as indicated in the October 2009 VA examination.  The Veteran also reported giving way and weakness of the left knee on VA examination in October 2010.  Again, the Veteran is certainly competent to describe his feelings of instability of station and giving way, including due to pain and weakness.  The Board also acknowledges that the April 2011 private treatment note from Manhattan's Physician Group stated that the Veteran has symptoms of severe pain, instability, and buckling.  However, there are no physical examination findings or x-ray reports from Manhattan's Physician Group  to support a finding of instability of any joint planes.  Indeed, a finding of instability of a joint plane in this April 2011 private treatment note would be inconsistent with the remaining medical evidence of record which demonstrates instability of station but shows no instability of the joint, as discussed.  Therefore, the Board finds that the April 2011 private treatment note indicates instability of station and is not a medical finding of instability of the joint.  

Further, there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing outweighs the Veteran's reports of subjective instability, because he is not competent to attribute his subjective instability to a cause, such as internal, unobservable derangement of the knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Here, there is no medical evidence of instability of the joint at any point during the appeal period.  The competent objective evidence shows no knee joint instability on any joint plane during entire appeal period.  For example, on VA examinations in October 2009, October 2010, and June 2014, all joint planes were noted as being normal.  Because the competent evidence shows no instability of the left knee joint and there is no evidence of recurrent subluxation during the appeal period, a separate evaluation based on instability under DC 5257 is not warranted for the left knee during the entire appeal period.  

Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of the left lower extremity is shown by the evidence during the entire appeal period, to include after the Veteran's left knee replacement, so DC 5262 is not for application.  38 C.F.R. § 4.71a.  Further, there is no lay or medical evidence of ankylosis of the left knee during the entire appeal period, DC 5256 (pertaining to ankylosis of the knee) does not apply.  

Prior to May 14, 2013, as noted above, the Veteran's left knee disability is rated as 10 percent disabling during this period under DC 5024-5260, and the Veteran's left knee arthritis during this period should be rated on the basis of limitation of motion.

During this period, the objective evidence showed measured limitation of left knee flexion of at worst 120 degrees, as noted in the April 2011 private treatment record from Manhattan's Physician Group, even when considering pain on motion and with repetitive use.  See also October 2009 VA examination (showing no limitation of flexion with no indication of pain on motion); October 2009 VA primary care note (noting normal range of motion; Veteran denied joint pain); October 2010 VA examination (showing flexion limited to 125 degrees even with pain on motion and noting no change in range of motion after repetitive use testing even with pain on motion).  The objective evidence showed no measured limitation of extension at any point during the appeal period, even when considering pain and pain on motion.  See October 2009 VA examination (showing full extension with no indication of pain on motion); October 2010 VA examination (showing full extension even with pain on motion). 

The Board notes that the Veteran has reported left knee pain and stiffness, the October 2009 VA examination showed knee swelling, and the April 2011 private treatment record showed instability of station and buckling.  However, there was no additional limitation on examination due to the Deluca factors, including due to swelling, stiffness, weakness, fatigability, or incoordination, even with repetitive use.  See October 2009 VA examination (noting that Veteran reported no flare-ups and there was no change in range of motion due to any of the Deluca factors, even on repetitive use).  The Board also notes that on VA examination in October 2010, the Veteran reported severe flare-ups that occur daily for hours during which he is has difficulty with walking, standing, sitting, squats, stairs, and lifting and carrying.  

On review, however, during this period, the objectively measured functional impairment of the left knee's motion on flexion, to include the impact of the DeLuca factors and during the Veteran's flare-ups of pain, does not nearly approximate flexion limited to 60 degrees, which is the level required for a compensable evaluation under DC 5260.  Accordingly, no increased rating may be assigned under DC 5260.  Because the Veteran has objective limited range of motion on flexion only, and such limitation of motion is noncompensable under DC 5260, and there is x-ray evidence of arthritis of the left knee, his currently assigned evaluation of 10 percent is confirmed under DC 5003.  

The Board also notes that prior to May 14, 2013, there is no evidence of removal of the semilunar cartilage.  Therefore, DC 5259 is not for application during this period.  Further, though the Veteran has a history of meniscal tear and x-ray evidence dated October 2009 showed evidence of anterior cruciate ligament repair, and though the April 22, 2011 private treatment note from Manhattan's Physician Group noted that during this period the Veteran has had frequent episodes of locking and effusion and pain into the joint, there is no indication of dislocated semilunar cartilage during this period.  Therefore, DC 5258 (dislocated semilunar cartilage) is not for application.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply during this period.  

The Board acknowledges that Dr. D. U. of the Manhattan's Physician Group opined in his April 2011 letter that the Veteran's disability warrants a 30 percent rating.  However, the Veteran's left knee disability evaluation is a legal determination for the claims adjudicator to make based on medical findings, and such determination is not for medical experts to make.  For the reasons discussed above, Dr. D. U.'s April 2011 letter and the remaining evidence of record do not support a finding that the criteria for an increased rating are warranted.  Thus, a disability rating greater than 10 percent is not warranted for the left knee disability prior to May 14, 2013.  

From July 1, 2014, the Veteran's left knee disability must be rated under the appropriate diagnostic code that provides the highest possible rating based on the nature of the residuals of his knee replacement.  As noted above, the Veteran's left knee disability is rated as 30 percent disabling during this period under DC 5055.

Under DC 5055, for prosthetic replacement of knee joint: a minimum rating of 30 percent is warranted.  When there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  When there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  DC 5505 also provides a 100 percent rating for one year following implantation of prosthesis, which has currently been assigned for the Veteran's left knee disability from May 14, 2013 to July 1, 2014.  

There is no indication of ankylosis during the appeal period, as noted above; therefore, the disability may not be rated by analogy to DC 5256.  The evidence showed no measured limitation of extension.  See June 2014 VA examination.  There was no additional limitation of range of motion on extension after repetitive use testing, even when considering the Veteran's pain on movement due to repetitive use testing.  Id.  Therefore, the disability may not be rated by analogy to DC 5261.  As noted above, no tibia or fibula impairment of the left lower extremity is shown by the evidence during the entire appeal period, to include after the Veteran's left knee replacement, the disability may not be rated by analogy to DC 5262. 

The Board acknowledges that the June 2014 VA examiner checked the box indicating on the VA examination report that since the Veteran's left knee surgery, he has had chronic residuals consisting of severe painful motion or weakness.  However, the Veteran himself reported on VA examination in June 2014 that since his left knee replacement in 2013, his symptoms were decreased range because he did not go to physical therapy and pain with weight bearing.  Further, the June 2014 VA examiner noted that there was no objective evidence of painful motion of the left knee, though there was pain on movement after repetitive use testing.  There was no indication of weakness muscle strength testing and no report by the Veteran or by the examiner as to the presence of weakness.  Thus, the VA examiner's checked finding as to the chronicity of the Veteran's pain or weakness is inconsistent with the Veteran's own reports of pain on weight bearing and decreased range of motion (with no indication of severe painful motion) since the knee replacement.  The checked finding is also inconsistent with the VA examiner's own objective finding of no objective pain on motion with initial range of motion testing.    Therefore, this checked finding of chronic residuals consisting of severe painful motion or weakness is not supported by lay evidence or by the contemporaneous medical findings.  For these reasons, the Board finds that this box was checked in error and has no probative value. 

On review, because there is no lay report or medical evidence of chronic residuals of severe painful motion or weakness after the knee replacement, during the period from July 1, 2014, the criteria for a 60 percent rating under DC 5505 are not met or approximated, and an increased rating under this code is not warranted. 

During this period, the objective evidence showed measured limitation of left knee flexion of at worst 40 degrees, and there was no objective evidence of pain on motion.  See June 2014 VA examination.  There was no additional limitation of range of motion after repetitive use testing, even when considering the Veteran's pain on movement due to repetitive use testing.  Id.  The Veteran denied flare-ups.  The Board acknowledges that the June 2014 VA examiner noted that pain and repetition of use can impact the function of the knee.  Accordingly, the Board finds that the Veteran's left knee limitation of motion more nearly approximates flexion limited to 30 degrees, therefore satisfying the criteria for a 20 percent rating under DC 5260.  Further, 30 percent is the maximum rating provided under DC 5260.  Therefore, increased rating is not warranted under DC 5260 during the period from July 1, 2014 as the 30 percent rating contemplates this impairment.  Additional intermediate limitation of extension or ankylosis warranting a rating between 30 percent and 60 percent under Code 5055 have not been shown.  

No increased  rating under DC 5259 (removal of semilunar cartilage) is warranted during this period because 30 percent is the maximum rating provided under this code.  Further, though the Veteran has a history of meniscal tear, as noted in the June 2014 VA examination, no increased  rating under DC 5258 (dislocated semilunar cartilage) is warranted during this period because 20 percent is the maximum rating provided under this code.  

A 30 percent rating for the left knee disability is warranted under DC 5055 during this period because it is the minimum rating for a total knee replacement, and, for the reasons discussed above, no increased rating is warranted under the applicable diagnostic codes.  The 30 percent rating is confirmed for the period from July 1, 2014 under DC 5055.

The Board has also considered whether a separate compensable rating for left knee scar is warranted at any point during the appeal period.  Under 38 C.F.R. § 4.118, to warrant a compensable rating, the scarring must be at least six square inches (39 sq. cm) for deep and nonlinear scar, 144 square inches (929 sq. cm) for nonlinear superficial scar, unstable, or painful.  See 38 C.F.R. § 4.118, DC 7801-7805.  Here, on VA examination in June 2014, the Veteran's scar is noted as not being painful or unstable, and the examiner stated that the scar was vertical and 16 x 1cm.  Thus, the criteria for a separate compensable disability rating for left knee scar are not met or approximated for the entire appeal period, and a separate rating for the scar is not warranted.   

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against findings that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left knee disability, which was manifested by pain, pain on motion, stiffness, weakness, flare-ups that affect physical activities such as standing and walking, instability of station, limitation of motion, and arthritis shown by x-ray findings prior to March 14, 2013, and by post total knee replacement, pain on weight bearing and with repetitive use, limitation of motion, and arthritis shown by x-ray findings from July 1, 2014.  Further, the rating criteria for musculoskeletal disabilities include consideration of the Deluca factors.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability.  The Veteran is currently evaluated during the appeal period for left knee disability, rated as 10 percent disabling prior to May 14, 2013, as 100 percent disabling from May 14, 2013 to July 1, 2014, and as 30 percent from July 1, 2014; lumbar spine disability, rated as 10 percent disabling prior to October 22, 2010, and as 20 percent from October 22, 2010; right shoulder disability, rated as 10 percent disabling; left shoulder disability, rated as 10 percent disabling, and GERD associated with the left knee disability, rated as noncompensable.  Further, the Veteran has at no point during the current appeal indicated that his service-connected left knee disability results in additional symptomatology when it is looked at in combination with any other service-connected disability. 


ORDER

Entitlement to a disability rating greater than 10 percent prior to May 14, 2013, and greater than 30 percent from July 1, 2014, for the service-connected left knee disability (excluding the period of temporary 100 percent disability evaluation from May 14, 2013 to July 1, 2014), is denied. 


REMAND

The Veteran was last afforded a VA examination in June 2014 regarding the lumbar spine disability.  The VA examiner noted that the Veteran's bilateral deep tendon reflexes were hypoactive on examination.  However, the VA examiner did not address whether these hypoactive reflexes were objective neurological abnormality associated with the lumbar spine disability.  Given that associated objective neurological abnormalities are to be rated under a separate diagnostic code and are part and parcel of the evaluation for the lumbar spine disability, the June 2014 VA examination did not provide enough detail for rating purposes.  Therefore, the issue of entitlement to an increased rating for the lumbar spine disability should be remanded for a new VA examination to determine the nature and severity of the lumbar spine disability.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding relevant VA treatment records and associate them with the record.

2. After completing the above development, schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  

After performing all necessary testing, the examiner is asked to address the current nature, severity, and all symptoms of the Veteran's lumbar spine disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

The examiner's attention is invited to the Veteran's report that he has difficulty with bending his back during flare-ups in the June 2016 VA examination.

(b) Indicate the frequency and duration of any incapacitating episodes in the past 12 months.  Note that an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

(c) Provide an opinion as to whether the Veteran has had an objective neurological abnormality associated with the lumbar spine disability at any point during the appeal period (October 2009 to present).  Indicate the nerve roots involved for each objective neurological impairment found at any point, and the severity of the symptoms (e.g., mild, moderate, severe).  

The examiner's attention is particularly invited to the following medical findings:

1. Hypoactive deep tendon reflexes found on VA examination in June 2016.   

2. Left leg radiculopathy on VA examination in October 2009.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached

3. Thereafter, readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


